Title: To James Madison from Carlos Martínez de Yrujo, 2 February 1804 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


2 February 1804, Washington. Returns the documents relative to the claim of William Cooke against Luis de Viguri that were enclosed in JM’s 31 Jan. 1804 letter. Cooke complains of having had a schooner loaded with salt and some other items of little value condemned at Havana on smuggling charges. According to Cooke’s own declaration he was not inconvenienced in any way until one or two men from his own schooner reported to the intendant the scandalous way Cooke violated the laws of hospitality by breaking the laws of the country. States that Cooke has no proof of this unjust condemnation beyond his own word and adds that few people would place confidence in the veracity of a man who, having lost a schooner that according to his own testimony was worth at the most $5,000 and a cargo of salt that cost him barely $600, lodged a protest claiming $93,000 in damages. Even so, Yrujo will report JM’s intervention in the case to Havana and does not doubt that Cooke will receive whatever justice he merits in the court of claims.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 2 pp.; in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature. Enclosures not found.


